Case 20-10644        Doc 79-2 Filed 09/24/20 Entered 09/24/20 15:43:42                Desc Exhibit
                             B - Proposed Notice Page 1 of 2

                           UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                  (EASTERN DIVISION)

In re:
                                                              Chapter 11
THG PROPERTIES LLC;                                     Case Nos. 20-10644-FJB
TOWN HOSPITALITY GROUP, INC.                                      20-11496-FJB

                Debtor.                                 JOINTLY ADMINISTERED



          NOTICE OF LAST DATE TO FILE CLAIMS AGAINST THE DEBTORS

         The Bankruptcy Court has set a bar date (a deadline for filing proofs of claim) of

______________________ (the "Bar Date"), in the jointly administered Chapter 11 cases

captioned above.

     IF YOU ARE REQUIRED TO FILE A PROOF OF CLAIM BUT DO NOT DO SO
IN THE MANNER AND TIME DESCRIBED BELOW, YOUR CLAIM SHALL BE
FOREVER BARRED, YOU SHALL NOT BE ENTITLED TO ANY PAYMENT ON
THAT CLAIM, YOU WILL NOT BE ALLOWED TO VOTE ON ANY PROPOSED
CHAPTER 11 PLAN, AND YOU MAY RECEIVE NO FURTHER NOTICES
REGARDING YOUR CLAIM.

        1.      Filing Required. You must file a proof of claim not later than the Bar Date for
each prepetition claim that you hold against the Debtors, including any claim that arises from the
rejection by the Debtor of a lease to which you are a party, unless:

         (a)    Your claim is listed in the Schedules of Liabilities, as may be amended, filed by
                the Debtors and is not listed therein as an unliquidated, contingent or disputed
                liability, and you agree that the amount of such claim and the status of collateral
                (or lack thereof) is correctly stated and you do not otherwise contest the accuracy
                of such claim as listed.

         (b)    You have a claim of the type described in Sections 502(g), (h), or (i) of the United
                States Bankruptcy Code, in which case the deadline for filing your proof of such
                claim is the later of (i) the Bar Date; (ii) 30 days after occurrence of the event
                giving rise to such claim; or (iii) such other date as may be established by the Plan
                of Reorganization filed in this case.
Case 20-10644       Doc 79-2 Filed 09/24/20 Entered 09/24/20 15:43:42               Desc Exhibit
                            B - Proposed Notice Page 2 of 2

       2.       Filing Procedures. A proof of claim must be substantially in the form of Official
Form No. 410, a copy of which is enclosed, and must be filed not later than the Bar Date (or, if
applicable, the deadline set forth in paragraph 1(b) above), in each case for which you have a
claim, with the Clerk of the Bankruptcy Court either by the Court’s Electronic Case Filing
System, or at the following address:

       Clerk's Office
       United States District Court for the District of Massachusetts
       JW McCormack Post Office and Court House
       5 Post Office Square, Suite 1150
       Boston, MA 02109

Correspondence sent to the undersigned that is not substantially in the form of Official
Form No. 410 and is not filed with the Court shall not be considered a valid proof of claim.



                                     THG PROPERTIES LLC;
                                     TOWN HOSPITALITY GROUP, INC.


                                     By their attorneys,


                                     /s/ Steffani M. Pelton
                                     David B. Madoff, Esq. (BBO # 552968)
                                     Steffani M. Pelton, Esq. (BBO# 666470)
                                     MADOFF & KHOURY LLP
                                     Pine Brook Office Park
                                     124 Washington Street, Suite 202
                                     Foxborough, MA 02035
                                     (508) 543-0040
                                     pelton@mandkllp.com




                                                2
